Name: Commission Regulation (EEC) No 3244/88 of 20 October 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/18 Official Journal of the European Communities 22. 10 . 88 COMMISSION REGULATION (EEC) No 3244/88 of 20 October 1988 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 512 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 168 , 1 . 7. 1988 , p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 22. 10 . 88 Official Journal of the European Communities No L 289/19 ANNEX I LOT A 1 . Operation No (') : 1013/88  Commission Decision of 16 March 1987 2. Programme : 1987 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient and addresse (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) Q (8) : to be manufactured from intervention butter {Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (under I.3.1 and I.3.2)) 8 . Total quantity : 297 tonnes 9. Number of lots : one 10. Packaging and marking : five kilograms (') and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under I.3.3 and I.3.4) Supplementary markings on packaging : 'ACTION No 1013/88 / ETHIOPIA / WVB / 75333 / KOMBOLCHA VIA ASSAB / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (under I.3.4) 1 1 . Method of mobilization of product : purchase of butter from : Agriculture House, Kildare Street, IRL-Dublin 2, Tel . : 78 90 1 1 Telex : 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels, Telex : 22037 AGREC B 25. Refund payable on request by the successful tenderer Q : refund applicable on 21 September 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9 . 1988 , p. 21 ) No L 289/20 Official Journal of the European Communities 22. 10 . 88 LOT B 1 . Operation No ('): 1014/88  Commission Decision of 16 March 1987 2. Programme : 1987 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient and addresse (3) : See Official Journal of the European Communi ­ ties No C 103 of 16 April 1987 5. Place or country of destination : India 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) 0 (") : to be manufactured from intervention butter ( Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (under I.3.1 and I.3.2)) 8 . Total quantity : 15 tonnes 9. Number of lots : one 10. Packaging and marking : five kilograms ; in 20-foot containers (10) (") and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 . and I.3.4) Supplementary markings on packaging : 'ACTION No 1014/88 / INDIA / RCB / 73804 / BOMBAY / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (under I.3.4) 1 1 . Method of mobilization of product : purchase of butter from : Agriculture House, Kildare Street, IRL-Dublin 2, Tel . : 78 90 1 1 Telex : 24280 + or 25118 + The addresses of the places of storage are given in Annex II * Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels, Telex : 22037 AGREC B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 21 September 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9 1988, p. 21 ) 22.-10. 88 Official Journal of the European Communities No L 289/21 LOT C 1 . Operation No (') :: 1058/88  Commission Decision of 26 July 1988 2. Programme : 1988 3 . Recipient : Bolivia 4. Representative of the recipient (3) : Ing. Enrique Vargas, Superintendente de AADAA, Calle General Arteaga na 130, Casilla Postal 1437, Arica, Chile , Tel . : 527 80, Telex : 221043 4a. Recipient : Oficinas recepciÃ ³n : OFINAAL  Sr Angel Castro Ganabria, Jefe Almacenes OFINAAL  Prolonga ­ ciÃ ³n Cordero n ° 223 (San Jorge), La Paz, Tel . : 36 40 51 ; OFINAAL  Sr Alberto Arrazola, Jefe regional OFINAAL, Barrio servicio nacional de caminos n ° 76, Oruro, Tel . 40191 5. Place or country of destination : Bolivia 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) Q (8) : to be manufactured from intervention butter {OfficialJournal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and I.3.2)) 8 . Total quantity : 200 tonnes 9. Number of lots : two (C 1 : 100 tonnes, La Paz ; C2 : 100 tonnes, Oruro) 10 . Packaging and marking : 20 kilograms and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 . and 1.3.4) Supplementary markings on packaging : 'ACCIÃ N N ° 1058/88 / ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DISTRIBUCIÃ N GRATUITA' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (under 1.3.4) 1 1 . Method of mobilization of product : purchase of butter from : Agriculture House, Kildare Street, IRL-Dublin 2, Tel.: 78 90 11 Telex : 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at destination La Paz  Oruro 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 19 December 1988 18 . Deadline for the supply : 28 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14 November 1988 at 12 noon (b) period for making the goods available at the port ot shipment where the supply is awarded ait the port of shipment stage : 19 to 31 December 1988 ' (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels, Telex : 22037 AGREC B 25. Refund payable on request by the successful tenderer ^: refund applicable on 21 September, 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9 . 1988, p. 21 ) No L 289/22 Official Journal of the European Communities 22. 10 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have hot been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, prefereably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. (J) The "successful tenderer shall give the beneficiary's representative a health certificate at the time of deli ­ very. (8) The successful tenderer shall give the beneficiary's representative a certificate of origin at the time of delivery. (') The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. / Shipment to take place in 20-foot containers ; conditions FCL/LCL. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") Supply free-at-port-of-shipment, as provided in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel desig ­ nated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC,  should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be done immedia ­ tely at the recipient's expense. 22. 10 . 88 Official Journal of the European Communities No L 289/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse^ Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A : 1 013/88 " 371 250 kg 290 000 Eirfreeze Cold Store Bond Road IRL-Dublin 3 82 250 National Cold Store, Cooktown Industrial Estate, Tallaght, IRL-Dublin 24 B : 1 014/88 18 750 kg National Cold Store, Cookstown Industrial Estate, Tallaght, IRL-Dublin 24 \ C : 1 058/88 250 000 kg Jankinson's Coldstore, Crossagalla Industrial Estate, Ballysimon IRL-Limerick